DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5 and 7-16 in the reply filed on 09/07/2022 is acknowledged.

Claims 17-19 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 depends from canceled claim 4.  Thus, there is insufficient antecedent basis for this limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 7-16 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Thomas (USPN 3,575,910).
	In the abstract, and example 1, Thomas teach a method comprising:
	a) forming a pre-emulsion by combining a monomer composition with a siloxane containing
composition in water (polysiloxane comprising vinyl and phenyl groups), the monomer composition including ethyl acrylate and methyl methacrylate; and
	b) polymerizing the pre-emulsion by combining the pre-emulsion with a radical initiator
(potassium persulfate) in a reactor to form a reaction mixture that polymerizes into an
emulsion polymer, including incremental additions of initiator.
	The composition is used as coating.
	Thus, the requirements of for rejection under 35 U.S.C. 102 (a)(1)/(a)(2) are met.

Claim(s) 1-3, 5 and 7-10, and 16 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Ozaki et al. (USPN 5,171,638).
	In the abstract and Example 1, Ozaki et al. teach a method comprising:
	a) forming a pre-emulsion by combining a monomer composition with a siloxane containing
composition in water (vinyl-polysiloxane), the monomer composition
including acrylates and methacrylates (but also styrene or vinyl acetate are disclosed,
See column 4); and
	b) polymerizing the pre-emulsion by combining the pre-emulsion with a radical initiator
(ammonium persulfate, but other initiators are disclosed in column 4) in a reactor to
form a reaction mixture that polymerizes into an emulsion polymer.
	The composition is used as coating.
	Thus, the requirements of for rejection under 35 U.S.C. 102 (a)(1)/(a)(2) are met.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jiayuan (CN 106883660).
	In the abstract and examples, Jiayuan teaches a method comprising:
	a) forming a pre-emulsion by combining a monomer composition with a siloxane containing
composition in water (PDMS), the monomer composition including acrylates
and methacrylates; and
	b) polymerizing the pre-emulsion by combining the pre-emulsion with a radical initiator
(potassium peroxydisulfate) in a reactor to form a reaction mixture that polymerizes into
an emulsion polymer.
	The composition is used as coating.
	Thus, the requirements of for rejection under 35 U.S.C. 102 (a)(1) are met.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE